Upon review of all of the competent evidence of record with reference to the errors assigned, and finding no good ground to reconsider the evidence, receive further evidence, rehear the parties or their representatives, or amend the award, except with the minor modification of Finding of Fact number three, the Full Commission AFFIRMS and ADOPTS from the Opinion and Award of the Deputy Commissioner the following
FINDINGS OF FACT
1. Plaintiff was born December 15, 1951. On November 9, 1990, plaintiff was employed by defendant-employer. Plaintiff's duties with defendant-employer included driving a truck and making deliveries.
2. Plaintiff testified that on or about November 9, 1990 while making scheduled deliveries with defendant-employer, plaintiff was backing out of a delivery truck when he slipped in a ditch where water flowed. As a result, plaintiff testified that he sustained an injury to his knee.
3. The Full Commission does not find the plaintiff's testimony to be credible based on the plaintiff's prior experience with a similar claim, his physician's notes, and the Deputy Commissioner's evaluation of his testimony and demeanor at the hearing.
4. Due to the fact that plaintiff's testimony is not credible, plaintiff did not prove that any injury to plaintiff which may have occurred on or about November 9, 1990 resulted from an interruption of plaintiff's normal work routine by the introduction of unusual conditions likely to result in unexpected consequences.
* * * * * * * * * * *
Based on the foregoing findings of fact, the Full Commission makes the following additional
CONCLUSIONS OF LAW
1. On or about November 9, 1990, plaintiff did not sustain an injury as the result of an interruption of his normal work routine by the introduction of unusual conditions likely to result in unexpected consequences. Therefore, any injury sustained by plaintiff on or about November 9, 1990 did not result from an injury by accident arising out of and in the course of plaintiff's employment with defendant. N.C.G.S. § 97-2 (6).
2. Plaintiff's claim is not compensable under the provisions of the North Carolina Workers' Compensation Act. N.C.G.S. § 97-2 (6).
* * * * * * * * * * *
Based on the foregoing findings of fact and conclusions of law, the Full Commission enters the following
ORDER
1. Under the law, plaintiff's claims must be, and the same is hereby, DENIED.
2. Each side shall bear its own costs.
                                  S/ ________________ J. RANDOLPH WARD COMMISSIONER
CONCURRING:
S/ ____________________ FORREST H. SHUFORD, II DEPUTY COMMISSIONER
S/ ________________ COY M. VANCE DEPUTY COMMISSIONER
JRW/rch